Quillian, Presiding Judge.
This is an appeal from an order of the superior court dismissing an appeal from an award of the State Board of Workmen’s Compensation. Held:
1. While the appeal was mailed to the State Board of Workmen’s Compensation on July 15, 1977, it was not marked filed by the board until July 21,1977, which was one day late. The date of the entry of filing is the *293appropriate evidence of the time of filing. Smith v. Firemen’s Fund Ins. Co., 141 Ga. App. 578, 579 (234 SE2d 156).
Argued May 4, 1978
Decided June 19, 1978.
Jan Cox, for appellant.
Swift, Currie, McGhee & Hiers, John F. Sacha, for appellees.
2. The remaining enumerations of error are without merit.

Judgment affirmed.


Webb and McMurray, JJ., concur.